IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


EFL PARTNERS V, L.P. AND EFL                : No. 122 EM 2014
PARTNERS X, L.P.,                           :
                                            : Emergency Application for Extraordinary
                     Petitioners            : Relief in the Nature of a Writ of Prohibition
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
PHILADELPHIA,                               :
                                            :
                     Respondent             :


                                        ORDER


PER CURIAM
      AND NOW, this 1st day of October, 2014, the Emergency Application for

Extraordinary Relief in the Nature of a Writ of Prohibition is DENIED.